DETAILED ACTION
Abstract
The abstract of the disclosure is objected to because it fails to reflect the specification.  Going forwards with examination, the abstract is interpreted to be (Note that in applicant’s response, where a change is requested in the abstract, a separate page of the abstract containing the change will be needed):
--Methods and systems for increasing normalized production rate of an oil and gas reservoir by optimizing [[the]] a pressure drawdown of [[the]] a subsurface formation are disclosed. The methods include[[s]] determining permeability of the subsurface formation as a function of effective stresses, determining a stress sensitivity factor for the core sample, upscaling the sensitive stress factor, determining the optimum pressure drawdown for the subsurface formation, and controlling the pressure drawdown in a field operation such that it does not exceed the optimum pressure drawdown for the subsurface formation.--

Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because:
Par. [0007] appears to contain 1 editorial error.  Going forward with examination, the paragraph is interpreted to be (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--The method may also include upscaling the stress sensitive factor (α) determined for the core sample using the formula:

    PNG
    media_image1.png
    36
    111
    media_image1.png
    Greyscale

where n is the total number of rock samples that are collected from the reservoir under consideration and have measurement results for the stress sensitivity factor, and αi is the stress sensitivity factor for the ist rock sample.--

Par. [00012] appears to contain a similar editorial error.  Going forward with examination, the paragraph is interpreted to be:
--The medium may also include computer executable instructions for upscaling the stress sensitive factor (α) determined for the core sample using the formula: 

    PNG
    media_image1.png
    36
    111
    media_image1.png
    Greyscale

where n is the total number of rock samples that are collected from the reservoir under consideration and have measurement results for the stress sensitivity factor, and αi is the stress sensitivity factor for the ist rock sample.--

Par. [00017] appears to contain a similar editorial error.  Going forward with examination, the paragraph is interpreted to be:
--The method may also include upscaling the stress sensitive factor (α) determined for the core sample using the formula:

    PNG
    media_image1.png
    36
    111
    media_image1.png
    Greyscale

where n is the total number of rock samples that are collected from the reservoir under consideration and have measurement results for the stress sensitivity factor, and αi is the stress sensitivity factor for the ist rock sample.--

Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of two editorial errors.  Going forwards with examination, the claim is interpreted to be:
--The method of claim 1, further comprising:
determining stress sensitivity factor based on the formula:

    PNG
    media_image2.png
    43
    109
    media_image2.png
    Greyscale

where [[‘k’]] k is the permeability and [[‘σeff’]] σeff is the effective stress.--

Claim 10 is objected to because of two editorial errors.  Going forwards with examination, the claim is interpreted to be:
--The medium of claim 9, further comprising:
determining stress sensitivity factor based on the formula:

    PNG
    media_image2.png
    43
    109
    media_image2.png
    Greyscale

where [[‘k’]] k is the permeability and [[‘σeff’]] σeff is the effective stress.--

Claim 18 is objected to because of two editorial errors.  Going forwards with examination, the claim is interpreted to be:
--The method of claim 17, further comprising:
determining stress sensitivity factor based on the formula:

    PNG
    media_image2.png
    43
    109
    media_image2.png
    Greyscale

where [[‘k’]] k is the permeability and [[‘σeff’]] σeff is the effective stress.--

Claim 21 is objected to because of one editorial error.  Going forwards with examination, the claim is interpreted to be:
--The method of claim [[21]] 20, further comprising:
controlling the pressure drawdown in a field operation such that it does not exceed ΔPo.--

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7, 9 and 15 recite limitations “pore gas pressure”, “gas pressure”, and “pore pressure”.  There is insufficient antecedent basis for those limitations in the claims.  It’s unclear whether those limitations are the same or different, and/or how they are related to one another.
Going forwards with examination, the claims are interpreted to be:
--1. 	A method for optimizing production of a hydrocarbon from a subsurface formation, the method comprising:
acquiring a sample of the subsurface formation;
positioning the sample in a pressure vessel comprising a fluid and a pressure gauge and applying a constant confining pressure, Pc;
running a first test by equilibrating the sample at a predetermined first pore gas pressure, pi,
applying a predetermined constant second pore gas pressure, p0, to an inlet of the sample, the second pore gas pressure being greater than the first pore gas pressure;
measuring a third pore gas pressure, p, as a function of time, t, at a location along the axis of the sample in the pressure vessel;
measuring permeability of the sample at a plurality of effective stresses, wherein each effective stress is the difference between the constant confining pressure and a pore gas pressure; and
determining permeability of the sample as a function of effective stress using the formula:
ln(k) = ln(k0) - ασeff
where k is permeability at effective stress σeff, k0 is the permeability at zero effective stress, and α is the stress sensitivity factor of the permeability for the sample.--

--7. 	The method of claim 1, wherein the first pore gas pressure in the sample is [[larger]] greater than 2,500 psi, and the second pore gas pressure is about 5% [[of]] greater than the first pore gas pressure.--
(Note that independent claim 1 recites the second pore gas pressure being greater than the first pore gas pressure.)

--9.    	A non-transitory computer-readable medium having computer executable instructions that cause a computer to perform the operations of:
reading a measurement of a first pore gas pressure, pi, of a gas after equilibrating [[the]] a sample in a pressure vessel comprising a fluid and a pressure gauge that reads [[the]] a constant confining pressure Pc after it is applied;
reading a measurement of a predetermined constant second pore gas pressure, p0, applied to an inlet of the sample, the second pore gas pressure being greater than the first pore gas pressure;
reading a measurement of a third pore gas pressure, p, at time, t, at a location along the axis of the sample in the pressure vessel;
measuring permeability of the sample at a plurality of effective stresses, wherein each effective stress is the difference between the constant confining pressure and a pore gas pressure; and determining permeability of the sample as a function of effective stress using the formula:
determining permeability of the sample as a function of effective stress using the formula:
ln(k) = ln(k0) - ασeff
where k is permeability at effective stress σeff, k0 is the permeability at zero effective stress, and α is the stress sensitivity factor of the permeability for the sample.--

--15.    	The medium of claim 9, wherein the first pore gas pressure in the sample is [[larger]] greater than 2,500 psi, and the second pore gas pressure is about 5% [[of]] greater than the first pore gas pressure.--
(Note that independent claim 9 recites the second pore gas pressure being greater than the first pore gas pressure.)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 1, 9 and 17 recite a limitation:
“determining permeability of the sample as a function of effective stress using the formula:
ln(k) = ln(k0) - ασeff
where k is permeability at effective stress σeff, k0 is the permeability at zero effective stress, and α is the stress sensitivity factor of the permeability for the sample.”
However, it’s impossible to determine such permeability k from the above equation since both k and α are unknown in one formula/equation.  Dependent claims 2-8, 10-16, and 18-21, fall together with the independent claims.
Note:  The specification discloses that the permeability k is determined/measured experimentally (See specification pars. [00047-00050] and [00053-00056]).  Then, the stress sensitivity factor α is determined from the above equation, which is equivalent to:

    PNG
    media_image2.png
    43
    109
    media_image2.png
    Greyscale

where k is the permeability and σeff is the effective stress. 
Determined stress sensitivity factor αi from a plural core samples are used to calculate upscaled factor αup by using the formula:

    PNG
    media_image1.png
    36
    111
    media_image1.png
    Greyscale

An optimal pressure drawdown in a production well, ΔPo, is then determined from the calculated upscaled factor αup, using the formula:

    PNG
    media_image3.png
    44
    85
    media_image3.png
    Greyscale

The determined optimal pressure drawdown, ΔPo, is then applied to a production well in the field where the plural core samples are taken from, in order to optimize production of a hydrocarbon from a subsurface formation having the well (See specification pars. [00047-00050] and [00053-00056]).

As seen, in order to optimize production of a hydrocarbon from a subsurface formation (as recited in claim 1 for example), it further appears that claims 1, 9 and 17 are missing steps leading to such optimization.  One wouldn’t be able to optimize production of a hydrocarbon from a subsurface formation by performing all the steps recited in claims 1, 9 and 17 alone, thereby the claims are considered un-practiceable and/or having no utility.
Going forwards with examination, claims 1, 9 and 17 are interpreted to include all the formulas above, so as to calculate an optimal pressure drawdown in a production well, ΔPo to be applied to a production well in the field where the plural core samples are taken from.
Concretely, in order to overcome the 112(a) rejections, going forwards,
Claims 1-5 are examined as one single claim.
Claims 9-13 are examined as one single claim.
Claims 17-21 are examined as one single claim.

Furthermore, claims 3, 11 and 19 recite the limitation "upscaling the permeability value (k)…".  However, the claims fail to enable upscaling the permeability value (k).  And, the specification describes upscaling only the stress sensitive factor α (See specification paragraphs 00035, 00048, 00054).
Going forwards with examination, claims 3, 11 and 19 are interpreted to be:
--3. 	The method of claim 2, further comprising: 
upscaling the stress sensitive factor (α) determined for the core sample using the formula:

    PNG
    media_image1.png
    36
    111
    media_image1.png
    Greyscale

where n is the total number of rock samples that are collected from the reservoir under consideration and have measurement results for the stress sensitivity factor, and αi is the stress sensitivity factor for the ith rock sample.--

--11. 	The medium of claim 10, further comprising computer executable instructions for: 
upscaling the stress sensitive factor (α) determined for the core sample using the formula:

    PNG
    media_image1.png
    36
    111
    media_image1.png
    Greyscale

where n is the total number of rock samples that are collected from the reservoir under consideration and have measurement results for the stress sensitivity factor, and αi is the stress sensitivity factor for the ith rock sample.--

--19. 	The method claim 18, further comprising:
upscaling the stress sensitive factor (α) determined for the core sample using the formula:

    PNG
    media_image1.png
    36
    111
    media_image1.png
    Greyscale

where n is the total number of rock samples that are collected from the reservoir under consideration and have measurement results for the stress sensitivity factor, and αi is the stress sensitivity factor for the ith rock sample.--

Allowable Subject Matter
Claims 5, 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
As discussed above, in order to go forwards with examination, claims 1-5 are examined as one single claim, claims 9-13 are examined as one single claim, and claims 17-21 are examined as one single claim.  The following would be a statement for indication of an allowable subject matter:
With respect to claims 5, 13 and 21, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter (or an equivalent):   
“determining permeability of the sample as a function of effective stress using the formula:
ln(k) = ln(k0) - ασeff
where k is permeability at effective stress σeff, k0 is the permeability at zero effective stress, and α is the stress sensitivity factor of the permeability for the sample;
determining stress sensitivity factor based on the formula:

    PNG
    media_image2.png
    43
    109
    media_image2.png
    Greyscale

where k is the permeability and σeff  is the effective stress;
upscaling the stress sensitive factor determined for the core sample using the formula:

    PNG
    media_image1.png
    36
    111
    media_image1.png
    Greyscale

where n is the total number of rock samples that are collected from the reservoir under consideration and have measurement results for the stress sensitivity factor, and αi is the stress sensitivity factor for the ith rock sample;
determining the optimum pressure drawdown for the subsurface formation, ΔPo, using the formula:

    PNG
    media_image3.png
    44
    85
    media_image3.png
    Greyscale

and
controlling the pressure drawdown in a field operation such that it does not exceed ΔPo.”

(Claims 6-8 and 14-16 would be dependent on the above claims 5, 13 and 21 written in the independent form.)

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
  US 10,571,605 B2 to Crawford et al. discloses a method for optimizing production of a hydrocarbon from a subsurface formation, the method comprising essentially all the steps recited in claims 5, 13 and 21, except for the allowable subject matter.
Basically, similar to the present invention, as shown in figs. 13B, 14B, 14C (reproduced below), Crawford method determines an optimal pressure drawdown, ΔPres, for the subsurface formation, and controls a pressure drawdown in a field operation such that the pressure drwdown does not exceed ΔPres, (Abstract; Col. 7, line 57 – Col. 8, line 8; Col. 20, lines 63-67).  The optimal pressure drawdown, ΔPres, is calculated based on upscaled permeability and stress sensitive factor (= compressibility or stiffness) of rock samples taken from the formation, as the rock samples are subjected to effective stress in a simulated environment.  The permeability may be measured experimentally (Col. 12, lines 37-40).  Or, predictive algorithms may be used to obtain both the permeability and stress sensitive factor, which then be upscaled as data input for direct simulation of stress-sensitive fractured formation/reservoir performance (Abstract; Col. 7, line 57 – Col. 8, line 8; Col. 20, lines 63-67).
Crawford and the present invention, however, use different predictive algorithms/calculations to obtain the optimal pressure drawdown.  Crawford and the present invention therefore are deemed patentable over each other. 

    PNG
    media_image4.png
    320
    342
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    521
    837
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 29, 2022